          Case 3:19-cv-00360-JM Document 10 Filed 04/20/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


STEVEN HAROLD JACKSON                                                            PLAINTIFF
ADC #116602

V.                                   No. 3:19CV00360-JM

GREENE COUNTY DETENTION CENTER                                                DEFENDANT


                                         JUDGMENT

       Consistent with the Order entered separately today, this case is voluntarily dismissed

without prejudice.

       Dated this 20th day of April, 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
